Exhibit 10.55

BLACKBAUD EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
fourteenth day of November, 2011 , by and between Blackbaud, Inc., a corporation
organized under the laws of Delaware (the “Company”), and Anthony W. Boor, an
individual resident of the State of Indiana (the “Employee”).

RECITALS

The Company is engaged in a highly competitive business involving the developing
and marketing of products and services for nonprofit organizations. The
Company’s business includes developing, marketing, training and supporting
customers and clients on the use of the Company’s products and services, which
are designed to help nonprofits use technology, and related information and
services to better manage their financial, fundraising, administrative and other
operations.

Employee will become familiar with the Company’s customers, prospective
customers and other valuable confidential and proprietary information,
procedures and processes, all of which are the property of the Company.

Employee and the Company agree that the covenants contained herein are
reasonable and that adequate consideration has been given by the Company in
terms of the salary and benefits that Employee will receive as a result of
entering into this Employment Agreement with the Company, executed
contemporaneously herewith. It is also understood that the compensation given to
Employee would not be given to Employee, but for these covenants.

THEREFORE, in consideration of Company’s employment of Employee as of the
fourteenth day of November, 2011, and the terms and provisions of this
Agreement, the parties hereto agree as follows:

1. Employment and Duties. Effective as of the date hereof, the Company shall
employ the Employee in accordance with the terms of this Agreement as Senior
Vice President and Chief Financial Officer of the Company or in such other
responsibilities or additional Employee capacities as the Company may from time
to time reasonably determine. Employee acknowledges that he/she is an employee
at-will, and that this Agreement does not alter such status.

2. Exclusive Employment. The Employee will serve the Company faithfully and to
the best of his/her ability, and will devote his/her full time and best efforts,
energy and skill to the business of the Company. During the term of the
Employee’s employment hereunder, the Employee shall not actively engage in any
business for his/her own account and/or will not accept any employment whatever
from any other person, business, enterprise or entity without the prior written
approval of the Company; provided, however, nothing in this Agreement shall
restrict the Employee from making passive investments using his/her personal
assets so long as such investments do not interfere with the performance of the
Employee’s duties under this Agreement.

3. Death and Disability. The Employee’s employment hereunder shall terminate
automatically upon his/her death or permanent disability.



--------------------------------------------------------------------------------

NOTICE: THIS CONTRACT IS SUBJECT TO ARBITRATION PURSUANT TO S.C. CODE ANN. §
15-48-10 ET SEQ., TO THE EXTENT PROVIDED IN SECTION 13 BELOW, EXCEPT TO THE
EXTENT THAT THE FEDERAL ARBITRATION ACT APPLIES.

4. Compensation and Benefits.

(a) Base Salary. During the term of the Employee’s employment hereunder, the
Company shall pay to the Employee an annual base salary of three hundred fifty
thousand ($350,000) dollars, less applicable taxes and withholdings, payable in
equal monthly or more frequent installments as may be customary under the
Company’s payroll practices from time to time. The Company may review and adjust
the Employee’s base salary from year to year.

(b) Other Benefits. During the term of the Employee’s employment hereunder, the
Employee shall be eligible to participate in the Company’s bonus plan and all
employee benefit plans, as may be available, or not, from time to time, subject
to the terms and conditions of the individual plans.

5. Return of Property and Confidential Information. Upon the termination of the
Employee’s employment under this Agreement, regardless of the date, cause or
manner of such termination, the Employee (or, in the event of the death of the
Employee, his/her personal representative, heirs, successors or assigns) shall
turn over and return to the Company all property whatsoever of the Company in or
under his/her (or their) possession or control, including without limitation all
“confidential information” as that term is defined in Paragraph 6 below, all
price lists, customer lists, product design information, programs, software, and
all other information relating to the Company’s business, and all copies
thereof.

6. Covenant Not to Divulge Confidential Information. The Company’s ability to
compete depends upon the relationships it builds with customers, sources of
referral, and the body of other confidential and proprietary information it
maintains. Employee acknowledges that during and as a result of his/her
employment hereunder, Employee will obtain, contribute to, and use valuable
confidential information of a special and unique nature relating to the
Company’s business matters. As used in this Agreement, the term “Confidential
Information” means any knowledge, information or property relating to, or used
or possessed by, the Company, and includes, without limitation, the following:
trade secrets; patents, copyrights, software (including, without limitation, all
programs, specifications, applications, routines, subroutines, techniques,
algorithms, and ideas for formulae); products and/or services, concepts,
inventions, know-how, data, drawings, designs and documents; names and/or lists
of clients, customers, client and/or customer usage, prospective clients and/or
customers, employees, agents, contractors, and suppliers; marketing information,
business plans, business methodologies and processes, strategies; financial
information and other business records; and all copies of any of the foregoing,
including notes, extracts, memoranda prepared or suffered or directed to be
prepared by Employee based on any Confidential Information. Employee agrees that
all information possessed by him, or disclosed to him, or to which Employee
obtains access during the course of Employee’s employment with the Company shall
be presumed to be Confidential Information under the terms of this Agreement,
and the burden of proving otherwise shall rest with Employee. As a material
inducement to Blackbaud to pay compensation to Employee, Employee agrees that
during and after Employee’s employment, the Employee shall not, without the
Company’s consent:

(a) Use any Confidential Information except in the performance of services on
behalf of the Company hereunder,

 

2



--------------------------------------------------------------------------------

(b) Reveal or disclose any such Confidential Information to any person,
business, enterprise or entity outside the Company,

(c) Make any copies, duplicates or reproductions of any Confidential
Information,

(d) Authorize or permit any other person or entity to use, copy, disclose,
publish or distribute any Confidential Information, or

(e) Remove or aid in the removal from the Company’s premises any Confidential
Information or any material relating thereto except in the performance of
services hereunder.

Confidential Information shall constitute “trade secrets” under the South
Carolina Trade Secrets Act, S.C. Code Ann. § 39-8-10 et seq., and the Company is
entitled to avail itself of any and all remedies provided for under the Act.

7. Assignment of Intellectual Property.

(a) During the period of Employee’s employment with the Company, all
Confidential Information including, but not limited to, all processes, products
and/or services, methods, improvements, discoveries, inventions, ideas,
creations, designs, enhancement or improvement, trade secrets, know-how,
machines, programs, routines, subroutines, techniques, ideas for formulae,
writings, books and other works of authorship, copyrights, business concepts,
plans, methodologies, processes, projections and other similar items, as well as
all business opportunities, conceived, authored, designed, devised, developed,
perfected, reduced to practice or made by the Employee, whether alone or in
conjunction with others, and related in any manner to the actual or anticipated
business of the Company or to actual or anticipated areas of research and
development, whether or not patentable, (collectively, the “Intellectual
Property”), shall be promptly disclosed to and become the property of the
Company, and Employee hereby does and agrees to assign, transfer and convey all
worldwide right, title and interest in and to the Intellectual Property to the
Company. Employee further agrees to make and provide to the Company any
documents, instruments or other materials necessary or advisable to vest,
secure, evidence, register, record, renew, maintain or extend the Company’s
ownership of the Intellectual Property, and patents, copyrights, trademarks and
similar foreign and domestic property rights with respect to the Intellectual
Property. The term “Intellectual Property” shall be given the broadest
interpretation possible and shall include any Intellectual Property conceived,
authored, designed, devised, developed, perfected, reduced to practiced or made
by the Employee during off-duty hours and away from the Company’s premises, as
well as to those conceived, authored, designed, devised, developed, perfected,
reduced to practice or made in the regular course of Employee’s performance.

 

3



--------------------------------------------------------------------------------

(b) Any Intellectual Property authored, designed, devised, developed, perfected,
reduced to practice or made by the Employee within six (6) months after
termination of Employee’s employment with the Company shall be conclusively
presumed to have been conceived during such employment, and the burden of
proving otherwise shall rest with Employee.

8. Non-Solicitation Covenant. Employee acknowledges that the services he/she is
to render are of a special and unusual nature with a unique value to the
Company, the loss of which cannot adequately be compensated by damages. As a
material inducement to the Company to employ and pay compensation to Employee,
Employee agrees that in the event the Employee’s employment hereunder is
terminated, regardless of the date, cause or manner of such termination, for a
period of two (2) years after the termination he/she will not, directly or
indirectly, either on behalf of himself/herself or any other person, business,
enterprise or entity: (1) solicit, divert or take away any of the Company’s
Customers (as hereinafter defined), or (2) solicit the employment of any
individual who was employed by the Company or engaged as a consultant to the
Company or any of its affiliates at any time during the six (6) month period
preceding the date of Employee’s termination. For the purposes of this
Agreement, the term “Company’s Customers” shall mean any customer, client,
account, franchisee, or licensee of the Company and shall include, without
limitation, every such person or entity to which the Company has provided
products or services, and every prospective customer, client, account,
franchisee, or licensee with whom Employee has made contact on behalf of the
Company during the two year period immediately preceding the date of Employee’s
termination from the Company.

9. Non-Competition Covenant.

(a) Employee acknowledges that the services he is to render are of a special and
unusual nature with a unique value to the Company, the loss of which cannot
adequately be compensated by damages. As a material inducement to the Company to
pay compensation to Employee, the Employee hereby promises and agrees that for a
period of two (2) years after the date his employment hereunder is terminated,
he will not, either directly or indirectly, for himself or on behalf of any
other person, business, enterprise or entity, compete with the Company by
providing Covered Services to any other person, business, enterprise or entity
that competes with Blackbaud. For purposes of this Agreement, “Covered Services”
means any products and/or services that are both (1) related to the design,
development, marketing, licensing, leasing, rental or sale of software, software
applications, internet applications, donor research and management, prospective
donor analysis or e-commerce solutions, or consulting or other services with
respect thereto, and (2) used by non-profit organizations in connection with
fund raising, e-commerce, accounting, school administration or ticketing.

(b) In addition to, but not in limitation of the restrictions of Section 8(a)
above, the Employee further promises and agrees that he/she will not advertise
or market services as a “Blackbaud, Inc.,” “former Blackbaud, Inc.,” “Raiser’s
Edge,” or any variant of “Raiser’s Edge” consultant (i.e., “Raiser’s Edge
expert,” “trained or certified in Raiser’s Edge,” or any similar designation in
connection with the foregoing or any other Covered Service).

 

4



--------------------------------------------------------------------------------

10. Remedies.

(a) Accounting for Profits. If Employee shall violate any of the provisions of
Sections 5, 6, 7, 8, or 9, the Company shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remuneration, or other
benefits that Employee directly or indirectly has realized and/or may realize as
a result of, growing out of, or in connection with, any such violation. These
remedies shall be in addition to, and not in limitation of, any injunctive
relief or other rights, remedies, or damages, to which the Company is or may be
entitled as a result of this Agreement.

(b) Injunctive Relief. In the event of a breach or threatened breach by Employee
of any of the provisions of Sections 5, 6, 7, 8, or 9, the Company, in addition
to, and not in limitation of, any other rights, remedies, or damages available
to the Company at law or in equity, shall be entitled to obtain (without the
necessity of posting a bond) a temporary restraining order, preliminary
injunction, and permanent injunction in order to prevent or restrain any such
breach by Employee or by Employee’s partners, agents, representatives, servants,
employers, employees, companies, consulting clients, and/or any and all persons
directly or indirectly acting for or with Employee. Employee acknowledges and
agrees that in the event of any breach by Employee of the covenants set forth in
this Agreement, the Company shall suffer immediate and irreparable harm for
which the remedy of monetary damages, alone will be inadequate. For purposes of
injunctive or similar equitable relief, the time periods of restriction set
forth in Sections 8 and 9 above shall be extended by a period of time equal to
the period of time during which Employee shall have been violating this
Agreement.

(c) Attorneys’ Fees and Costs. In the event the Company invokes legal or
equitable proceedings against Employee under the terms of this Agreement and the
Company prevails, the Employee shall be required to pay to the Company, and the
Company shall be entitled to, its reasonable attorneys’ fees and costs as
determined by the Court.

(d) Alternatives. The Company shall have the option, in its sole discretion, to
enforce the various restrictions of Sections 5, 6, 7, 8, and 9 cumulatively or
in the alternative.

11. Effect of Termination. The provisions of Sections 5 through 9 hereof shall
survive the termination of the Employee’s employment hereunder, regardless of
the date, cause or manner of such termination, and such termination shall not
impair or otherwise affect the Employee’s obligations to strictly observe the
provisions of such Sections. The Employee agrees that the Company shall be
entitled to an injunction restraining any violations by the Employee of the
applicable provisions of Sections 5 though 9. The Employee agrees that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company may have against the Employee.

 

5



--------------------------------------------------------------------------------

12. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
placed in the United States mail by certified mail, return receipt requested,
postage prepaid, addressed to the parties hereto as follows (provided that
notice of change of address shall be deemed given only when received):

 

As to the Company:   Blackbaud, Inc.      2000 Daniel Island Drive     
Charleston, South Carolina 29492      Attn: John Mistretta    As to the Employee
 

Anthony W. Boor

    

5750 Stonechat Lane

    

Indianapolis, IN 46237

  

The address of both the Company (and the person to whose attention a notice or
other communication shall be directed) and the Employee may be changed from time
to time by either party serving notice upon the other.

13. Dispute Resolution. The parties hereto agree that all disputes,
controversies and claims arising between them concerning the subject matter of
this Agreement, other than controversies involving any matter addressed in
Sections 5, 6, 7, 8, or 9, shall be settled by arbitration in South Carolina in
accordance with the laws of South Carolina. If the parties to any such dispute,
controversy or claim are unable to agree upon an arbitrator or arbitrators, then
the mater shall be resolved by an arbitrator or arbitrators appointed by the
American Arbitration Association, as it may determine, in accordance with the
rules and practices, then obtaining, of such association. Any arbitration
pursuant to this Section 12 shall be final and binding on the parties, and
judgment upon the award rendered in any such arbitration may, be entered in any
court, state or federal, having jurisdiction. The parties expressly acknowledge
that they are waiving their rights to seek remedies in court, including, without
limitation, the right (if any) to a jury trial, except to the extent of the
obligations in Sections 5, 6, 7, 8, or 9 as to which the parties are reserving
their court remedies except the right (if any) to a jury trial, which is waived.

14. Miscellaneous.

(a) Assignment. The Employee may not assign this Agreement or any of his rights,
benefits, obligations or duties hereunder to any other person, firm, corporation
or other entity, said rights, duties and obligations of the Employee being
personal and nonassignable. This Agreement may be assigned by the Company
without the Employees consent

(b) Non-Waiver. No waiver by either party of any breach by the other party of
any provision hereof shall be deemed to be a waiver of an later or other breach
thereof or as a waiver of any such or other provision of this Agreement.

(c) Law Applicable. This Agreement is governed by the laws of the State of South
Carolina, without reference to principles of conflict of laws.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of the Employee, his heirs, executors and
administrators.

(e) Entire Agreement. This Agreement, and any signed offer letter, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede and cancel all prior or contemporaneous oral or written
agreements and understandings between

 

6



--------------------------------------------------------------------------------

them with respect to the subject matter hereof, except for the signed and
accepted offer letter between Company and Employee, if any. In the event any
portion of this Agreement is inconsistent with the aforementioned offer letter,
this Agreement shall apply. This Agreement may not be changed or modified orally
but only by an instrument in writing signed by the parties hereto, which
instrument states that it is an amendment to this Agreement.

(f) Severability. In the event that any provision of this Agreement shall be
held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable provision(s) had not been included therein. In the event that any
provision of Sections 8 or 9 relating to the time period and/or the geographical
area of restriction and/or related aspects is found by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, then it is the express desire and intent of both parties that
such provision not be rendered invalid thereby, but rather that the duration,
geographic scope, or nature of the restriction be deemed reduced or modified to
the extent necessary to render such provision reasonable, valid and enforceable.
The time period and/or geographical area of restriction and/or related aspects
deemed reasonable and enforceable by the court shall then become, and thereafter
be, the maximum restriction in such regard, and the provision, as reformed,
shall remain valid and enforceable

(g) Execution. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original hereof.

(h) Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

15. EMPLOYMENT-AT-WILL RELATIONSHIP.

EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT HIS/HER EMPLOYMENT WITH THE COMPANY
IS “AT-WILL,” WHICH MEANS THAT BOTH THE EMPLOYEE AND THE COMPANY HAVE THE RIGHT
TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.
MOREOVER, EMPLOYEE SPECIFICALLY UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT
DOES NOT ALTER HIS/HER AT-WILL EMPLOYMENT STATUS WITH THE COMPANY.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer, and the Employee has hereunto set his hand, all as of
the day and year first above written.

 

Blackbaud, Inc.   Employee Name: Anthony W. Boor By:  

/s/ John Mistretta

    Signature:  

/s/ Anthony W. Boor

Title:   Senior Vice President, Human Resources     Date:  

10-25-11

Date:  

October 25, 2011

       

 

8